Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 7 are finally rejected under 35 U.S.C. 102(a)(1) as being anticipated by Graveman (5,628,467).
Graveman discloses in Figs. 1-7, a granulator mill comprising a housing 12 with a granule chamber, at least one non-rotatable blade 100’, a rotatable rotor 60’ arranged inside the granule chamber, the rotor comprising a number of blades (64’-68’) which are arranged for cooperation with the at least one non- rotatable blade, a infeed hopper 50 for feeding waste into the granule chamber, a grid 80’/102 arranged in the granule chamber, a scraping/comb device (124, 126, 128, 124’, 126’, 128’) is provided in a .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 and 10-11 are finally rejected under 35 U.S.C. 103 as being unpatentable over Van der Galien (2014/0103152) in view of Graveman.
Van der Galien discloses in Figs. 1-11, a granulator mill 4 comprising a housing 14 with a granule chamber, at least one non-rotatable blade 26, a rotatable rotor 20 arranged inside the granule chamber, the rotor comprising a number of blades 22 which are arranged for cooperation with the at least one non- rotatable blade, a infeed hopper 50 for feeding waste into the granule chamber, a grid 34 arranged in the granule 
	Van der Galien may not disclose a scraping/comb device.
Graveman is cited to show desirability, in the relevant art, provide granulator mill with scrapers (124, 126, 128, 124’, 126’, 128’). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the device of Van der Galien with the scraping/comb as taught by Graveman in order to prevent clogging/jamming material.
Claims 1-9 are finally rejected under 35 U.S.C. 103 as being unpatentable over Van der Pallmann (US 2012/0104133) in view of Graveman.
Pallmann discloses in Figs. 1-4, a granulator mill comprising a housing 3 with a granule chamber, at least one non-rotatable blade 12, a rotatable rotor 7 arranged inside the granule chamber, the rotor comprising a number of blades 10 which are arranged for cooperation with the at least one non- rotatable blade, a infeed hopper 13 for feeding waste into the granule chamber and a grid 1 arranged in the granule chamber. Additionally, Pallmann discloses walls 4 with wear plates 28.
Pallmann does not disclose a scraping/comb device.
Graveman is cited to show desirability, in the relevant art, provide granulator mill with scrapers (124, 126, 128, 124’, 126’, 128’). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the device of Pallmann with the scraping/comb as taught by Graveman in order to prevent clogging/jamming material.

Response to Arguments
9.	Applicant's arguments filed 7/21/21 have been fully considered but they are not persuasive. 
In response to applicant’s argument on page 8 that a hammermill is not a granulator, the examiner would like to direct the application to the newly cited reference disclosing granulator/hammer mill utilized to reduce the size of the particles.
            In response to applicant’s argument on page 8 regarding 102 rejection, the examiner would like to point out that the terminology of a pending application's claims is to be interpreted as broadly as reasonably possible, In re Zletz, 893 F.2d 319, 13 USPQ2d 1320 (Fed. Cir. 1989), and anticipation by a prior art reference does not require either the inventive concept of the claimed subject matter nor the recognition of inherent properties that may be possessed by the prior art reference, Verdegaal Brothers, Inc. v. Union Oil Company of California, 814 F.2d 628, 2 USPQ2d 1051 (Fed. Cir. 1987). A prior art reference anticipates the subject matter of a claim if every element set forth in the claim is found, either expressly or inherently described, in that reference. See RCA Corp. V. Applied Digital Data Systems, Inc., 730 F.2d 1440, 221 USPQ 385 (Fed. Cir. 1984). The law of anticipation does not require, however, that the reference teach what the applicant is claiming, but only that the claims  "read on" something disclosed in the reference, i.e., all limitations of the claim are found in the reference. See Kalman v. Kimberly-Clark Corp., 713 F.2d 760, 218 USPQ 781 (Fed. Cir. 1983).  In this case every element set forth in the claims have been found in Graveman reference. 
situated in the slot axially outside the rotor, between the rotor and the housing to clean such a slot, which is not situated where the knives are located according to the present invention”, all of these have not been captured by the claims that only require a scraping device attached to the housing. The applicant is reminded that it is by now well settled that features not claimed may not be relied upon in support of patentability.
Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. All the newly cited references disclose granulator/hammer mill utilized to reduce the size of the particles.

11.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAYE FRANCIS whose telephone number is (571)272-4423.  The examiner can normally be reached on M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelly self can be reached on 5712724520.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.